Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 23, “the child structure” lack of antecedent basis. It should be amended to “the child-EDT structure”
As per claim 23, line 1 recites “the structure”. It is uncertain what structure is referring to (i.e. an EDT structure (line 3), a loop structure (line3), or different EDT structure (line 6) in claim 1).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of specifying relocatable event-driven tasks for a dynamic adaptive EDT-based runtime.
The claims recite limitations to for an EDT structure corresponding to a loop structure in code to be executed using the EDT-based runtime, determining by a processor one or more dependencies between a pair of instances, a first instance corresponding to the EDT structure and a second instance corresponding to the EDT structure or another different EDT structure, and the determination being based on, at least: (i) a type of the loop structure, and (ii) a union of respective individual iteration domains of one or more statements associated with the loop structure, each iteration domain comprising a respective ordered set of iterations. domains of one or more statements associated with the loop structure, each iteration domain comprising a respective ordered set of iterations.
That is, other than reciting “method of specifying relocatable event-driven tasks for a dynamic adaptive EDT-based runtime” in claim 1. For example, a loop structure in code to be executed using the EDT-based runtime and   the determination being based on, at least: (i) a type of the loop structure, and (ii) a union of respective individual iteration domains of one or more statements associated with the loop structure, each iteration domain comprising a respective ordered set of iterations. domains of one or more statements associated with the loop structure, each iteration domain comprising a respective ordered set of iterations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – determine by a processor (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Claims 2-23 are rejected for the same reason as claim 1 above.
Allowable Subject Matter
Claims 1-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 101 rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195